Citation Nr: 1611138	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  09-40 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a urinary bladder condition (previously severed), to include as due to diabetes mellitus, type II.

2.  Entitlement to a disability rating in excess of 20 percent prior to August 15, 2011, for diabetes mellitus, type II.

3.  Entitlement to a disability rating in excess of 10 percent for right hand peripheral neuropathy.

4.  Entitlement to a disability rating in excess of 10 percent for left hand peripheral neuropathy.

5.  Entitlement to a disability rating in excess of 10 percent for right lower extremity peripheral neuropathy.

6.  Entitlement to a disability rating in excess of 10 percent for left lower extremity peripheral neuropathy.

7.  Entitlement to a compensable disability rating for bilateral hearing loss.

8.  Entitlement to a total evaluation based on individual unemployability (TDIU) prior to August 15, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied a disability rating in excess of 20 percent for diabetes mellitus, type II and denied entitlement to TDIU.  The Veteran has since been granted a 40 percent disability rating for diabetes mellitus and TDIU, both effective from August 15, 2011.  

The Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) in March 2011.  A transcript of those proceedings is of record.  At the hearing the Veteran was deemed to have raised the issue of service connection for a bladder condition, which had previously been service connected and then severed, and the issues of increased disability ratings for peripheral neuropathy of the hands and feet and an increased rating for bilateral hearing loss.  The Board assumed jurisdiction over these issues in a June 2011 decision, finding that they were inextricably intertwined with the Veteran's claim for TDIU. The VLJ who conducted the hearing has since retired.  The Veteran has been notified of his right to have a new hearing on the issues in this case but has declined the opportunity to receive a new hearing.  

In March 2014 the Board denied entitlement to a rating in excess of 20 percent for diabetes mellitus prior to August 15, 2011, and a rating in excess of 40 percent thereafter, granted TDIU effective August 15, 2011, and remanded the remaining issues on appeal for further development.  

The Veteran appealed "that portion of a March 21, 2014, (Board) decision that denied him a disability rating in excess of 20% for his service-connected diabetes mellitus" to the United States Court of Appeals for Veterans Claims (Court), which, in an August 2015 memorandum decision, set aside the Board's decision as to the Veteran's claim for a rating in excess of 20 percent for diabetes mellitus for the period prior to August 15, 2011, and remanded the issue to the Board.  The Veteran did not pursue an appeal of the issue of a rating in excess of 40 percent for diabetes mellitus for the period following August 15, 2011; therefore that issue is deemed abandoned and will not be discussed herein.  (See Appellant's Brief to the Court, December 4, 2014, pp. 1, 15)

Development has been completed on the listed issues and the case has returned to the Board for appellate review.

The issues of service connection for a urinary bladder disability and entitlement to a TDIU prior to August 15, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to August 15, 2011, the preponderance of the evidence of record does not show that it was medically necessary for the Veteran to avoid strenuous occupational and recreational activities due to his diabetes mellitus and the medical evidence of record does not indicate that occupational and recreational activities were indeed so restricted.

2.  Throughout the appeal period, the Veteran's peripheral neuropathy of the right hand has not been productive of neurologic impairment analogous to moderate or severe incomplete paralysis or total paralysis of the median nerve. 

3.  Throughout the appeal period, the Veteran's peripheral neuropathy of the left hand has not been productive of neurologic impairment analogous to moderate or severe incomplete paralysis or total paralysis of the median nerve.

4.  Throughout the appeal period, the Veteran's peripheral neuropathy of the right lower extremity has not been productive of neurologic impairment analogous to moderate or severe incomplete paralysis or total paralysis of the external popliteal nerve.

5.  Throughout the appeal period, the Veteran's peripheral neuropathy of the left lower extremity has not been productive of neurologic impairment analogous to moderate or severe incomplete paralysis or total paralysis of the external popliteal nerve.

6.  Audiological evaluations performed during the appeal period do not indicate that the Veteran's bilateral hearing loss is higher than level III impairment in his right ear and a level II impairment in his left ear.



CONCLUSIONS OF LAW

1.  For the period prior to August 15, 2011, the criteria for a disability rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, Diagnostic Code 7913 (2015).

2.  The criteria for a disability rating in excess of 10 percent for right hand peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8515 (2015).

3.  The criteria for a disability rating in excess of 10 percent for left hand peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8515 (2015).

4.  The criteria for a disability rating in excess of 10 percent for right lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8521 (2015).

5.  The criteria for a disability rating in excess of 10 percent for left lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8521 (2015).

6.  The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.87 Diagnostic Code 6100 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Claims for an increased rating require notice that evidence must be provided demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  The notice should include information regarding how disability ratings and effective dates are determined and assigned.  The notice must also provide examples of the types of medical and lay evidence that the claimant may submit that are relevant to establishing entitlement to increased compensation.  38 U.S.C.A. § 5103(a); See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

August 2006 and April 2014 letters, sent prior to the initial unfavorable rating actions, provided the Veteran with appropriate notification.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records, private treatment records, and Social Security Administration (SSA) disability records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

The Veteran has undergone numerous VA examinations concerning his diabetes mellitus and its manifestations over the years including in October 2006, May 2007 2006, September 2009, August 2011, November 2012 and April 2014.  These examinations generally involved review of the Veteran's claims file, in-person interviews, physical assessments and opinions concerning the Veteran's conditions.  The Board finds these examination to be adequate to decide the instant claims and evaluate the impact of the Veteran's disabilities on his earning capacity because the examiners based their submitted opinions and assessments upon consideration of the Veteran's prior medical history, described the claimed disabilities in sufficient detail so that the Board's evaluation will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   Moreover, the Veteran does not report that his conditions have worsened since his most recent VA examinations in April 2014 and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The Veteran has also been afforded hearings before a VLJ and RO Decision Review Officer (DRO) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearings, both the VLJ and DRO asked specific questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher ratings including what restrictions the Veteran had been prescribed for his diabetes mellitus.  In addition, both the VLJ and DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The Veteran, by himself and through his representative also volunteered his treatment history and symptomatology.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board or DRO hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated actual knowledge of those elements, namely that a worsening symptomatology needed to be demonstrated before a higher rating could be awarded.  As such, the Board finds that, consistent with Bryant, the VLJ and DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the claims can be adjudicated based on the current record.

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  In the instant case, the Veteran's claims for higher rating for peripheral neuropathy and diabetes mellitus were denied in a December 2004 rating decision.  The Veteran did not file a notice of disagreement to the decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the December 2004 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1105.  

In March 2014 the Board remanded the Veteran's claims for increased ratings for peripheral neuropathy of the extremities and hearing loss, service connection for a bladder condition and entitlement to TDIU prior to August 15, 2011, for additional development.  Apart from the additional development requested below, there has been substantial compliance with the Board's remand directives, insofar as VA provided adequate VCAA notice concerning the remanded claims, provided the Veteran with new VA examinations in April 2014 and adjudicated the remanded claims.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

While the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims on appeal.

III.  Analysis

1.  Diabetes Mellitus 

The Veteran is currently in receipt of a 20 percent disability rating for the period through August 15, 2011, and a 40 percent rating thereafter for diabetes mellitus under Diagnostic Code 7913.  The Veteran contends he is entitled to a higher rating for the period prior to August 15, 2011.  The appeal period before the Board begins on August 25, 2005, the date VA received the Veteran's informal claim for an increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  
Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.   Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Note 1. 

Entitlement to a 40 percent disability rating (or any rating in excess of 40 percent) for diabetes mellitus requires a showing that it is medically necessary for the claimant to avoid strenuous occupational and recreational activities.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007); 38 C.F.R. § 4.119 (Diagnostic Code 7913)( "Regulation of activities" is defined as being required to "avoid strenuous occupational and recreational activities.")  Additionally, medical evidence is required to show that occupational and recreational activities have indeed been restricted.  Id.

On a July 2006 form for the Veteran's employer, in response to the question of what restrictions the Veteran would have on his job duties, a Dr. Garcia wrote "avoid situations requiring speed, agility and strength, especially if there is physical danger to self or others."  The same doctor provided a separate statement that "the neuropathy affects his agility, reflexes and general ability to react physically and is therefore unable to perform his job."

An August 2006 statement on the Veteran's application for disability benefits from Dr. Garcia indicated that the Veteran had diabetes mellitus and neuropathy, the symptoms of which were numbness and weakness of legs and that the Veteran was on insulin.  In response to the question "Type of work claimant is presently capable of performing" the physician wrote "avoid situations requiring speed, agility and strength."

In a September 2006 statement, the Veteran stated that he had recently begun taking insulin.  He also claimed that he had a restricted diet and regulation of activities.

At an October 2006 VA examination, the Veteran reported that he was started on an oral hypoglycemic agent in 1990 and NPH insulin in September 2006.  He denied any side effects from his medications.  He denied any hospitalization for his diabetes.  He denied ketoacidosis but stated that he would experience hypoglycemic reactions, which responded readily to drinking juice or eating a candy.  He stated that he followed the recommended decrease of carbohydrate intake but no corresponding caloric restriction, and he denied any restriction of activities on account of his diabetes.  The diagnoses included insulin-requiring diabetes mellitus type 2.

A July 2007 note from Dr. Garcia states that his "neuropathy affects his agility, reflexes, and general ability to react physically.  Recently his neuropathic pain in his feet and, legs is worsening, making prolonged standing or walking more difficult."

In June 2009 VA treatment records the Veteran was prescribed foot exercises and proprioceptive exercises.  

At a September 2009 VA examination, the Veteran reported that he stopped working in July 2006 due to being disabled.  He reported being unable to walk due to the pain in his legs and due to back problems and that he had been using a cane for at least four months.  He also stated that his activity was not restricted, and he walked regularly.  He maintained his activities of daily living very well although he walked at a slow pace using a cane in the last four months, which slowed down his regular activities.  His diet was not restricted although he refrained from high-cholesterol or high-sugar diet.  He had hypoglycemic episodes on occasion, relieved with candy or orange juice.  He had not been hospitalized for ketoacidosis or hypoglycemia.  The examiner's diagnoses included insulin requiring diabetes mellitus type 2, peripheral neuropathy of the upper and lower extremities bilaterally, mild nonproliferative.

In an October 2009 letter, a Dr. Caraveo stated he had examined the Veteran on several occasions during the past three years and that it was his medical opinion that the Veteran "requires multiple oral medications, insulin, restricted diet, and needs to regulate his activities because of his current diabetic condition." 

At his February 2010 DRO hearing, the Veteran testified that his diabetes had affected his strength, ability, and speed, and he had a lot of pain in his hands and feet.  He tired quickly and was lightheaded from his medications.  He testified that Dr. Caraveo had restricted his diet and activities; he stated that he could not lift anything heavy, he could not run or swim or do a lot of activities he used to do.  When queried as to what activities had been specifically restricted by his physician the Veteran answered lifting more than 20 pounds and "standing for long periods of time.  I get tired easily, have to lay down. I get pain, especially my legs start cramping up after a certain amount of time. I can't walk very far."

In March 2011 VA treatment records, the assessments included diabetes with a neurological manifestation.  His Lantus medication was increased and he was instructed to walk daily.  He was counseled on a high fiber diet and exercise.

At his March 2011 Board hearing the Veteran testified that his doctor restricted his activities due to diabetes.  When queried as to what kind of restrictions he was put on the Veteran responded that "I don't cook for myself cause I don't have the coordination to be around a gas stove."  The Veteran further testified that he may have been hospitalized once or twice possibly due to hypoglycemia and that he was supposed to see his doctor every two weeks for blood sugar monitoring but that he hadn't started doing that. 

April 2011 VA treatment records show the Veteran was recommended to begin exercising as tolerated and work up to 30-minute sessions of aerobic activity 5 times each week in order to enhance dietary efforts toward improved glycemic control.

At an August 15, 2011 VA examination the Veteran reported fatigability and episodes of hypoglycemia.  The effects on his occupational activities included decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, and pain.  The examiner opined that due to the Veteran's neuropathy, retinopathy and lumbar degenerative disease, his physical and recreational activities were limited and strenuous activities avoided.

The evidence of record does not support a disability rating in excess of 20 percent prior to August 15, 2011.  Treatment records, VA examinations and private opinions fail to show that the Veteran was medically required to avoid strenuous occupational and recreational activities.  Examinations during the appeal period do not indicate that the Veteran's diabetes mellitus required regulation of activities as to warrant a 40 percent rating.  Indeed, during October 2006 and September 2009 VA examinations, the Veteran specifically denied any restriction of activities on account of his diabetes.  This is in direct contradiction to the Veteran's statements In September 2006 and at his DRO and Board hearings.  Therefore, the Board does not find the Veteran's statements on the matter to be credible and does not afford his lay statements much probative value.  The Board notes that in assessing the Veteran's functional capacity SSA likewise found the Veteran's allegations only partially credible. 

Dr. Caraveo's October 2009 note is not in the context of a treatment or medical record but is a stand-alone medical opinion, and as it provides no basis or rationale for the opinion it is afforded very little probative value.  The note does not say what activities are regulated or to what degree, whether these activities constituted normal activities of daily living or whether they were specifically job related.  Likewise, the forms filled out by Dr. Garcia appear to be directed at whether the Veteran could or should perform specific duties as a correctional officer.  His instruction that the Veteran was to "avoid situations requiring speed, agility and strength, especially if there is physical danger to self or others" is evidence of this.   Dr. Garcia's conclusion that "the neuropathy affects his agility, reflexes and general ability to react physically and is therefore unable to perform his job" appears to be an assessment of the Veteran's physical capabilities with regard to the specific job and not a prescribed course of action or treatment specific to the Veteran's diabetes mellitus.  The statements also indicate that safety concerns rather than medical concerns are the primary basis for restricting the Veteran's work duties.  The totality of Dr. Garcia's statements do not appear to suggest that any particular physical activity restrictions are required for the Veteran's diabetes mellitus but are instead consequences of the Veteran's peripheral neuropathy.  In a ratings context the regulations require that separate manifestations of the Veteran's diabetes mellitus are to be rated separately and indeed the Veteran has received separate ratings for peripheral neuropathy of his extremities.  Rating the Veteran's diabetes mellitus on the same factors as his peripheral neuropathy would constitute pyramiding.  

More importantly, the evidence of record prior to August 25, 2011, does not show that any specific activity restrictions were ever medically prescribed to the Veteran.  There are no treatment records from either physician showing dietary or physical activity restrictions.  At his DRO hearing the Veteran stated that it was Dr. Caraveo who had prescribed his dietary and physical exercise restrictions.  However, the Veteran was unable to recall any specific restrictions however aside from not lifting more than 20 pounds.  The Board notes that the Veteran has also been diagnosed with low back problems.  It was also unclear whether the Veteran was commenting on activities which were difficult for him or activities that he merely had difficulty doing.  The Veteran stated that he was unable to run any more or swim but also stated that he could not walk too far or stand for too long because he gets leg cramps, gets tired easily and has to lay down.  These statements do not seem to the Board to be in the nature of medically mandated restrictions, but appear to be descriptions of the Veteran's symptomatology.  Moreover, there is no medical documentation that the Veteran has ever been specifically restricted from lifting more than 20 pounds or swimming or walking too far or standing too long.  The Veteran was further asked what activities he had been restricted from at his Board hearing, where he responded that he was not allowed to cook.  While this may be true, (again there is no medical evidence to suggest the Veteran was ever told not to cook) this would not qualify as the a strenuous physical activity within the meaning of the regulations and again appears to be a safety precaution directed at the Veteran's peripheral neuropathy symptomatology and not as a way of avoiding any aggravation of his diabetes mellitus. 

Finally, the actual medical treatment evidence of record appears to show that the Veteran had in fact been prescribed regular physical exercise during the appeal period, including aerobic exercise, in order to enhance dietary efforts toward improved glycemic control.

As the preponderance of the evidence does not show that it was medically necessary for the Veteran to avoid strenuous occupational and recreational activities due to his diabetes mellitus and the medical evidence of record does not indicate that occupational and recreational activities were indeed so restricted, the Board finds that the Veteran's diabetes mellitus did not warrant a 40 percent rating prior to August 15, 2011.  38 C.F.R. § 4.119, Diagnostic Code 7913.

2.  Peripheral Neuropathy - Left and Right Hands

The Veteran is currently in receipt of 10 percent ratings bilaterally under Diagnostic Code 8515 for paralysis of the median nerve and he maintains that a higher rating is warranted.  The period under consideration for the Veteran's claims for increased ratings for peripheral neuropathy and hearing loss begins on March 28, 2010, the date VA inferred the claims plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

Diagnostic Code 8515 provides that mild incomplete paralysis is rated 10 percent disabling on the major side and 10 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances, is rated 70 percent disabling on the major side and 60 percent on the minor side.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  Although the words "mild," "moderate" and "severe" are not defined in the VA rating schedule the Board must evaluate all of the evidence in order to render a decisions that is "equitable and just." 38 C.F.R. § 4.6.  However, regulations specifically state that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  38 C.F.R. § 4.69.  Here, the medical evidence shows that the Veteran is right-hand dominant, and thus his right side is considered his major side. 

At his March 2011 Board hearing the Veteran reported that he had pain and numbness in his hands which would occasionally cause problems with picking up items or dropping them.

At an August 2011 VA examination the Veteran complained of difficulties lifting and carrying.  The examiner noted a history of numbness and paresthesias of the hands and feet but found no hand problem, no flare-ups from hand disease, no impairment of hand strength or dexterity or any other symptoms related to either upper extremity.  All four extremities, including peripheral pulses were noted to be normal.  All reflexes were found to be normal.  Sensory examination of the upper extremities showed decreased response to light touch but was otherwise normal.  Elbow and finger motor strength examination was noted to be normal bilaterally. 

August 2013 VA treatment records show the Veteran complained of pain, numbness and tingling in his hands and feet over the previous 2-3 months which affected his daily functioning. 

In April 2014 the Veteran underwent a VA examination specifically to assess his peripheral neuropathy.  He reported constant needle-like pain and numbness and that he had lost all feeling in his hands.  He reported severe pain, numbness and mild paraesthesias in all four extremities.  Muscle strength testing showed normal strength in all extremity muscle groups.  Likewise normal reflexes were noted in all four extremities.  Sensation was also found to be normal in the shoulder, forearms, hands and fingers bilaterally.  He had positive tinels and phalens in the upper extremities bilaterally.   The examiner found that there was no paralysis of any of the nerves of the upper extremities and that the nerves were normal bilaterally.  The examiner noted the results of June 2012 EMG studies which showed bilateral carpal tunnel syndrome bilaterally, but no peripheral neuropathy or motor deficits in the upper extremities.  The Board notes that carpal tunnel syndrome is also considered to be a disease of the peripheral nerves under the rating schedule and would generally be rated under the same criteria as peripheral neuropathy.  38 C.F.R. § 4.124a.

In July 2014 the Veteran again reported pain in his hands. 

The Board does not find that a rating in excess of 10 percent is warranted for either hand.  The evidence does not show that the Veteran suffers from diminished reflexes, loss of strength, muscle atrophy, motor deficits or reduced flexibility of any upper extremity joints.  As the Veteran's disability appears to be wholly sensory in nature, anything beyond a mild or at most moderate rating is foreclosed by applicable regulations.  In the August 2011 VA examinations the Veteran retained sensation to vibration, pinprick, and maintained position sense with no dysthesias.  At the April 2014 examination the Veteran was found to have normal sensation as well.  Although the examiner mentions diminished vibratory and decreased light touch sensation in the comments, this appears to be directed to the Veteran's lower extremities, as this corresponds to a previous finding in the examination of mild incomplete paralysis in the external popliteal nerve.  In summation, the record does not indicate that the Veteran suffers from paralysis of the nerves in his upper arms, and at most suffers pain and slight sensory diminution.  As such, a disability rating in excess of 10 percent is not warranted for either hand.  38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a Diagnostic Code 8515. 

3.  Peripheral Neuropathy - Left and Right Lower Extremities

The Veteran is currently in receipt of 10 percent ratings bilaterally under Diagnostic Code 8599-8521 for paralysis of the external popliteal nerves and maintains that a higher rating is warranted.  

Diagnostic Code 8521 provides that mild incomplete paralysis is rated as 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; and severe incomplete paralysis is rated 30 percent disabling.  Complete paralysis of the external popliteal nerve, foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes, is rated 40 percent disabling.  Diagnostic Code 8521 is subject to the same regulations regarding the severity of "incomplete paralysis" as diagnostic code 8515 discussed above, although there is no differentiation of major and minor musculoskeletal groups of the legs and both lower extremities are rated the same.  See 38 C.F.R. §§ 3.6, 4.124a, Diagnostic Code 8521.

At his March 2011 hearing the Veteran reported that he had pain in his feet and difficulties with coordination and balance including difficulty getting out of the bathtub. 

At an August 2011 VA examination the Veteran complained of foot pain with moderate weekly flare-ups precipitated by walking and standing and lasting a few hours.  The Veteran complained of paresthesias in the legs and was noted to use a cane.  Motor examination results were normal.  The lower extremities, including peripheral pulses, were noted to be normal and the Veteran's feet were noted to be fine except for some tenderness. 

In June 2013 the Veteran was noted to have a normal gait and was capable of ambulating over 100 feet without any assistance. 

In July 2013 VA treatment records the Veteran complained of pain in his heels without tingling.  He reported sometimes using a cane to walk but did not use a cane on that occasion.  He reported no changes to his medical history and reported and that he was using an exercise bicycle daily. 

August 2013 VA treatment records show the Veteran complained of pain, numbness and tingling in his feet over the previous 2-3 months which affected his daily functioning.

At his April 2014 peripheral neuropathy examination the Veteran stated that his pain and numbness were constant and severe, that he had lost feeling in his feet and used a cane constantly for ambulation.  The Veteran was noted to have diminished vibratory sensation, and decreased light touch sensation in the ankle, foot and toes bilaterally.  He responded to pinprick sensation in the lower extremities bilaterally.  Muscle strength and reflexes were all normal in the lower extremities.  The Veteran was assessed with sensory diabetic peripheral neuropathy in the lower extremities without motor deficit, manifesting as mild incomplete paralysis of the external popliteal nerve bilaterally. 

The Board does not find that a disability rating in excess of 10 percent is warranted for either of the Veteran's lower extremities.  The Veteran has complained of pain, numbness and paraesthesias in his lower extremities.  The evidence does not show that the Veteran suffers from diminished reflexes, loss of strength, muscle atrophy, or motor deficits.  In the August 2011 VA examination the Veteran retained sensation to vibration and pinprick.  At the April 2014 examination the Veteran was found to have diminished vibratory sensation, and decreased light touch sensation but he responded to pinprick sensation.  As above, the Veteran's disability appears to be wholly sensory in nature, and anything beyond a mild or at most moderate rating is foreclosed by applicable regulations.  The Veteran's incomplete paralysis of the external popliteal nerve bilaterally was characterized by the August 2014 examiner as mild in nature.  The Board affords this characterization significant deference, especially as the evidence of record does not suggest symptomatology that would require application of a higher rating in order to be equitable and just.   In summation, the record does not indicate that the Veteran suffers from non-sensory symptomatology, and at most suffers pain and mild sensory diminution.  As such, a disability rating in excess of 10 percent is not warranted for either lower extremity.  38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a Diagnostic Code 8521. 
 
4.  Bilateral Hearing Loss

The Veteran maintains that he is entitled to a higher rating for his bilateral hearing loss, which is currently rated noncompensably (0 percent) disabling. 

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The rating schedule provides a table to determine the Roman numeral designation for hearing impairment based upon a combination of the percent of speech discrimination and the puretone threshold average.  See 38 C.F.R. §§ 4.85, Table VI, Table VII (Diagnostic Code 6100).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel (db) loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87.

The Veteran underwent a VA audiological examination in April 2014 which involved a review of the Veteran's claims file and an in-person interview.  The examination included a controlled speech discrimination test (Maryland CNC), a pure tone audiometry test, and an assessment of the functional effects caused by the hearing disability.  38 C.F.R. § 4.85; See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Veteran reported significant difficulty with daily communication, especially "when people talk."  The examination revealed that the Veteran was capable of 80 percent speech discrimination in his right ear and 84 percent speech discrimination in his left ear and had average puretone thresholds of 39 db in his right ear and 53 db in his left ear.  Using the numeric designation of hearing impairment based upon the puretone threshold average and speech discrimination this corresponds with a level III impairment in his right ear and a level II impairment in his left ear, which together yield a 0 percent or noncompensable rating.  38 C.F.R. § 4.85, table VI, table VII.  A pattern of exceptional hearing loss under 38 C.F.R. § 4.86 is also not demonstrated nor is there lay or medical evidence of a major impact from the Veteran's diminished hearing capacity.  As such, a compensable rating for bilateral hearing loss is not warranted.  38 C.F.R. §§ 3.321, 4.85, 4.87.

IV.  Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptomatology of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Furthermore, a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

In the instant case, the Board finds that the symptomatology and impairments caused by the Veteran's diabetes mellitus, peripheral neuropathy and hearing loss  disabilities are contemplated by the schedular rating criteria, and therefore, that no referral for extraschedular consideration is required.  

The Veteran's diabetes mellitus requires insulin and restricted diet and since April 2011, avoidance of strenuous activity, all of which are contemplated in the rating criteria, and has manifested the other disabilities on appeal, all of which have been rated separately.  See 38 C.F.R. § 4.119.  The Board notes however that the Veteran has reported using an exercise bicycle on a daily basis and to walking regularly.  

The Veteran's peripheral neuropathy of the hands and feet are manifested by pain, numbness and paresthesias which are also specifically contemplated by the schedular rating criteria.  See 38 C.F.R. § 4.124a.  The Veteran has reported difficulty picking up and carrying or dropping items and difficulty with mobility, ambulation and lack of stamina owing to his peripheral neuropathy, which has necessitated the use of a cane on at least some occasions.  Manifestations amounting to partial loss of use of the extremities and disturbances of gait are also addressed in the rating criteria for neurological conditions.  See id.  The Veteran is in receipt of bilateral factor adjustments for peripheral neuropathy of the upper and lower extremities in recognition of the increased difficulty associated with bilateral extremity disabilities.  

The Veteran's hearing loss is manifested by difficulty hearing people talking.  The rating criteria specifically contemplate difficulty hearing.  See 38 C.F.R. § 4.85.  As noted, there is no indication of a pattern of exceptional hearing loss or interplay between the Veteran's hearing loss and other service-connected disabilities. 

Additionally, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that are not contemplated in the individual rating criteria or that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disabilities and symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

A disability rating for diabetes mellitus in excess of 20 percent prior to August 15, 2011, is denied.

A disability rating in excess of 10 percent for right hand peripheral neuropathy is denied.

A disability rating in excess of 10 percent for left hand peripheral neuropathy is denied.

A disability rating in excess of 10 percent for left lower extremity peripheral neuropathy is denied.

A disability rating in excess of 10 percent for right lower extremity peripheral neuropathy is denied.

A compensable disability rating for bilateral hearing loss is denied.


REMAND

The Veteran has complained of a urinary bladder impairment resulting in increased urinary frequency, which he attributes to his diabetes mellitus.  The Veteran has not contended, and the evidence does not indicate that he experienced any bladder or urinary issues during service.  Thus, the issue before the Board is whether a current urinary disability exists and whether that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.   
An April 2014 examination was performed in order to determine whether the Veteran had a urinary disability related to his service-connected diabetes mellitus.  The Veteran's urinary symptoms were attributed to an existing diagnosis of benign prostatic hypertrophy (BPH).  The examiner proffered a thorough and well-reasoned opinion that the Veteran's BPH was not caused by diabetes mellitus.  The examiner however did not specifically address whether the BPH or urinary frequency symptomatology was aggravated by the Veteran's diabetes mellitus.  Thus, an addendum opinion should be sought.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013); (remand required for adequate medical examination as to whether service-connected post-traumatic stress disorder aggravated deceased veteran's alcoholism); see also Allen v. Brown, 7 Vet. App. 439 (1995), 38 C.F.R. § 3.310.

As there is overlap between the period of the Veteran's claim for service-connection for bladder impairment and his claim for TDIU prior to August 15, 2011, the issues are thus inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  Therefore, the TDIU issue is remanded pending resolution of the Veteran's service connection claim. 

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the physician who conducted the Veteran's April 2014 genitourinary examination and request an addendum opinion as to whether it is at least as likely as not that the Veteran's BPH or resulting urinary symptomatology has been aggravated by his diabetes mellitus.   

If the examiner finds that the Veteran's BPH has been aggravated by diabetes mellitus, the examiner should state the baseline level of severity of the BPH, established by the earliest available medical evidence, and describe the extent to which the condition was permanently worsened by the Veteran's diabetes mellitus. 

The examiner should review the Veteran's claims file and provide an explanation for all elements of the opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate.  

The examiner should specifically indicate the reasons and bases for their conclusions.

2.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


